Me. Justice Hernández
delivered the opinion of the court.
On February 13 last Attorney Eugenio Benitez Castaño presented, on behalf of Acisclo Díaz Valcarcel, a petition praying this Supreme Court to order a review of the action brought by Diaz Valcarcel ag'ainst Mauricio and Arturo Guerra, in the matter of an injunction to restrain the construction of a new work. It is alleged that a number of judgments were rendered in these proceedings, namely, one in favor of the defendant by the Court of First Instance of San Francisco, one for and another against the said defendant by the District Court of San Juan, and, finally, one by the Supreme Court dismissing the appeal in cassation for error of procedure and of law.
The petitioner submits a true copy of the judgment which he alleges the District Court of San Juan rendered on August 31, 1900, admitting the complaint in the injunction proceedings, which judgment is signed by Justices Juan R. Ramos, *152Felipe Cuchí, and Angel Acosta, dissenting, without the order of publication appearing to be authorized by any official whatsoever.
There has also been submitted another copy of a judgment rendered by said court on September 24th of the said year, which dismissed the said summary action, and which is signed by Justices Juan R. Ramos and Felipe Cuchí, who dissented, the former also authorizing over his signature the statement that Justice Angel Acosta voted in court but did not wish to sign.
From thé latter judgment the two appeals in cassation were taken which were dismissed by the Supreme Court, and the petitioner bases his prayer for the review of the proceedings principally on the fact that the case had already been decided by the judgment of August 31st when that of September 24th was rendered, which was made the -subject of the appeals in cassation. The petitioner submitted in support of his statements copies of letters from Felipe Cuchí and Juan R. Ramos, certified to in a notarial instrument, and a copy of a notarial instrument containing the statements made on the matter by Acosta and heard by Antonio Moreno Calderon.
Attorney Acisclo Díaz does not cite any legal authority for the review of the proceeding in question, and at the hearing he stated that while there is no law expressly supporting his contention section 7 of the Civil Code may be applied to the case, said section providing that “When there is no statute applicable to the case at issue the court shall decide in accordance with equity, which means that natural justice, as embodied in the general principles of jurisprudence and in accepted and established usages and customs, shall be taken into consideration.”
We have sought the laws which might be applicable to this case and have found that Title XXII of book 2 of the former Law of Civil Procedure authorizes an appeal for review, but as the petitioner has not conformed to the provisions of said *153title in formulating Ms petition; and, on the other hand, as this title has been repealed on account of being in conflict with the Code of Civil Procedure, approved on March 1st of last year, which went into effect on July 1st of the same year, the relief sought would not be granted if it were based on said law.
We have examined the new Code of Civil Procedure at present in force and we find in chapter 6 of 'Title IX, sections 220 to 226, provisions regulating the granting of new trials; but this court could not grant the review applied for under said provisions, as it could be granted only in a proper case by the judge who originally took cognizance of the former action.
There being as there are provisions which in certain specific cases authorized the holding of a new trial, it is useless to invoke section 7 of the Civil Code which is not applicable in matters of procedure, or in adjective law, but only when the decision of a question in substantive law is involved.
For the reasons stated we believe that we must deny the petition for review of the proceedings made by counsel for Acisclo Díaz Yalcarcel. '

Petition denied.

Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Wolf also concurred, but stated that he did not agree with all the conclusions set forth in the opinion.